DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  The amendment in claim 10 includes the limitation “…configured to cause the first measurement device to emit a visible through…”.  It is believed the Applicant intends to claim “…configured to cause the first measurement device to emit a visible light through…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, and 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (20110007305) in view of Dimsdale (6420698).
Referring to claims 10, Bridges shows a coordinate measurement device comprising (see abstract):

a first measurement device having a first light source and an absolute distance meter operable to determine a first distance from the first measurement device to a retroreflector target based at least in part on a first light emitted through the optical delivery system (see figure 1 Ref 102 in combination with the ADM 103 also see paragraph 48-49);
a second measurement device having a second optical detector, the second measurement device being operable to determine a second distance from the coordinate measurement device to the object surface based at least in part on a second light emitted through the optical delivery system (see figure 1 Ref 104 in combination with the ADM Ref 103 also see paragraph 48-49);
a position detector operable to receive a portion of the first light reflected by the retroreflector target (see paragraph 19 and 46), the position detector operable to generate a signal based at least in part on a location at which the portion of first light strikes the position detector (see paragraph 46 note the incremental distance also see paragraph 49); and
a processor having a non-transitory computer readable media configured to operate in a first mode and a second mode (see paragraph 46), the first mode including tracking the retroreflector target based at least in part on the signal, and determining a first three-dimensional coordinate of the retroreflector target based at least in part on the first distance of the retroreflector target (see paragraph 46), and the second mode including directing the second light to the object surface and determining a second three-dimensional coordinate of a point on the object surface based at least in part on 
wherein, the when in the second mode, processor is further configured to cause the first measurement device to emit a visible through the optical delivery system while simultaneously causing the second measurement device to determine the second three-dimensional coordinate (see paragraph 59 note the fiber launch Ref 320 includes a red visible indication to the direction of the beam pointing, also see figure 3 Ref 320 includes fiber 110, also see Ref 112 and 111 corresponding to figure 1).
However Bridges fails to show wherein one of the first light source or second light source is configured to change the wavelength of the first light or the second light as a function of time. 
 Dimsdale shows a similar device that includes wherein one of the first light source or second light source is configured to change the wavelength of the first light or the second light as a function of time (see column 10 lines 10-15).  It would have been obvious to include the adjustable wavelength over time because this allows for the use of chirped range finding as taught by Dimsdale, this is well known and allows for detection in a spread spectrum as taught by Dimsdale.  
Referring to claim 24, Dimsdale renders obvious a spherically mounted retroreflector having three mirrors meeting at a vertex, the vertex being positioned at the center of the sphere (see figure 1 Ref 107).  
Referring to claims 13, the combination of Bridges and Dimsdale teaches a FM coherent light source (see column 10 lines 20-22 of Dimsdale).  It would have been 
Referring to claims 14, the combination of Bridges and Dimsdale teaches the one of the first light source or the second light source is configured to change the wavelength of the first light of the second light linearly with periodic repetitions (see column 10 lines 9-15).
Referring to claims 15, Bridges shows wherein the absolute distance meter or the second optical detector determine the first distance or the second distance by combining two beams of mutually coherent light to generate optical interference of an electric field (see paragraph 51-52).
Referring to claims 16, Bridges shows the other of the one of the first light source or the second light source is a coherent light source (see paragraph 54).
Referring to claims 12, Bridges shows the modulation is one of optical power, intensity, shape, or polarization (see paragraph 63).
Referring to claims 11, the combination of Bridges and Dimsdale renders obvious the second light source is configured to modulate the second light, and the second distance is determined based on the time of flight (see column 5 line 24-35 of Dimsdale).  While Bridges shows determining range via phase shift Dimsdale shows determining range through time of flight, it is well known to substitute one known method for another, this adds no new or unexpected results.  
Referring to claim 23, Bridges shows the second light source is a coherent light source (see paragraph 54).



Allowable Subject Matter
Claims 1-6, 17, 19-26 are allowed. 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.